DETAILED ACTION
	In Reply filed on 04/05/2021 Claims 78, 89, 97- 109 are pending. Claims 78 and 89 are currently amended. Claims 12- 109 are newly added. Claims 1- 77, 79- 88, and 90- 96 are canceled. Claims 98- 101 are withdrawn. Claims 78, 89, 101- 109 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2021, 06/17/2021, and 07/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moyniham on 06/29/2021.

The application has been amended as follows: 



Allowable Subject Matter
Claims 78, 89, 97, and 102-103 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method of fabricating an object which comprises at least one polyamide material, by 3D inkjet printing, the method comprising: receiving 3D printing data corresponding to the shape of the object; dispensing droplets of at least a first model formulation and a second model formulation in layers, according to said printing data; and exposing said layers to a curing energy, wherein said first model formulation comprises a lactam and a catalyst for inducing anionic ring opening polymerization of said lactam, and said second model formulation comprises an activator for promoting said anionic ring opening polymerization of said lactam, wherein at least one of said first and second model formulations further comprises a compound capable of increasing a rate of said polymerization upon exposure to said curing energy, wherein said compound capable of increasing said polymerization rate is a multifunctional polyether amine having a molecular weight of at least 1000 grams/mol, thereby fabricating the object.
The closest combination is Anionic polymerisation of caprolactam: an approach to optimising the polymerisation condition to be used in the jetting process (“Khodabakhshi”) in view of US 2013/0065466 A1 (“Desbois”). 
Khodabakhshi teaches a method of fabricating an object which comprises at least one polyamide material, by 3D inkjet printing, the method comprising: dispensing droplets at least a first model formulation and a second model formulation in layers (Abstract and Fig. 1.1 teach investigating manufacturing 3D parts of polyamide by inkjetting its monomer caprolactam, where the monomer is a mixture of caprolactam, a catalyst, and an activator), exposing the layers to a curing energy, said curing energy comprising heat (Abstract: PA6 can be produced by heating 
Desbois teaches at least one of said first and second model formulations further comprises a compound capable of increasing a rate of said polymerization upon exposure to said curing energy (Abstract and [0001- 0008]). Desbois further teaches said compound which increases said polymerization rate is a multifunctional polyethyleneamine having a molecular weight of at least 1000 grams/mol ([0036] teaches the component (D) being a polyethyleneamine having primary and/or secondary amino functional groups and an average molecular weight being from 100 to 3,000,0000 grams/mol, preferably between 500 to 50,000 grams/mol). As Applicant brought up on Page 11 of Remarks filed on 04/05/2021, Desbois does not teach or suggest the compound which increases the polymerization rate being comprised of polyether amines and instead teaches the compound being comprised of polyethylene amines. Therefore, Khodabakhshi in view of Desbois does not teach or suggest the above limitations as recited in claim 78.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744